PER CURIAM:
In its Report and Recommendation, a copy of which is attached hereto, the Board on Professional Responsibility has recommended that Humberto Hernandez, a member of the District of Columbia Bar, be disbarred on account of his conviction of a crime of moral turpitude. Neither Bar Counsel nor Hernandez filed an exception to the recommendation. See In re Goldsborough, 654 A.2d 1285, 1287 (D.C.1995). Substantially for the reasons stated by the Board, we conclude that the conspiracy offense to which Hernandez entered a plea of guilty involves moral turpitude within the meaning of D.C.Code § 11 — 2508(a) (1995). Accordingly, we adopt the recommendation of the Board, and Humberto Hernandez is hereby disbarred.

So ordered.

1



. Hernandez’ attention is directed to the requirements of D.C.App. R. XI, § 14.